Citation Nr: 0914546	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  00-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for headaches, 
including as due to undiagnosed illness.  

3.  Entitlement to service connection for chest pain, 
including as due to undiagnosed illness.  

4.  Entitlement to service connection for lack of confidence, 
coping skills, and focusing, including as due to undiagnosed 
illness.  

5.  Entitlement to non-service-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from June to September 1980 and 
from September 1984 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes that the Veteran has requested a hearing 
before the Board, and that a hearing has been scheduled and 
rescheduled several times, the last time in February 2009.  
In February 2009, the Veteran again requested that the 
hearing be rescheduled, and an Acting Veterans Law Judge 
denied the request.  

The issues concerning service connection for PTSD and for 
lack of confidence, coping skills, and focusing, and 
concerning entitlement to VA pension benefits are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The greater weight of the medical evidence shows that the 
Veteran has been diagnosed as having migraines that began 
more than one year after his separation from service and are 
not related to headaches noted during service.  

2.  The evidence shows that the Veteran was noted to have 
musculoskeletal chest pain during service that not due to a 
chronic disorder.  

3.  The evidence shows that any current complaints of chest 
pain are vague and minimal at best; no examiner has recorded 
any objective indications of chronic disability due to the 
chest pain.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
headaches, including as due to undiagnosed illness.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).  

2.  The criteria are not met for service connection for chest 
pain, including as due to undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic headache disorder becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  The term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following): 

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms.   
(2) Any diagnosed illness that the Secretary determines 
warrants a presumption of service-connection.   
(3) An undiagnosed illness in a veteran who exhibits 
objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed 
below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
 
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  


For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:  

(1) Fatigue  
(2) Signs or symptoms involving skin  
(3) Headache  
(4) Muscle pain  
(5) Joint pain  
(6) Neurologic signs or symptoms  
(7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system 
(upper or lower)  
(9) Sleep disturbances  
(10) Gastrointestinal signs or symptoms  
(11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  
(13) Menstrual disorders. 
 
Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The records show that the Veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War.  

Headaches

The service treatment records show that the Veteran was 
treated in 1986 for a complaint of headache that was 
associated with a sinus condition.  The remainder of the 
service treatment records are silent for headache complaints 
and do not reflect any chronic headache condition.  

On a Persian Gulf Registry form completed by the Veteran in 
November 1993 he did not mention any history of headaches.  

The report of a mental health evaluation in July and August 
1995 notes that the Veteran had complained of headaches 
during the hospitalization and was treated with "comfort 
drugs" as needed.  

A VA general medical compensation examination was conducted 
in October 2008.  The Veteran reported to that examiner that 
he had had progressively worse headaches since 1991.  The 
examiner diagnosed migraines.  

Later communication from the Veteran indicated his 
dissatisfaction with the conduct of the October 2008 
examination.  He submitted a statement from someone who had 
witnessed the examination to support his complaint.  In 
particular, the Veteran complained that the examiner had 
failed to refer him for further neurological/neurochemical 
brain-related tests (MRI, PET, CAT, etc.) to determine the 
cause of his headaches.  He also contended that a nasal 
operation he had during service produced a chemical imbalance 
in his brain that caused his severe migraines.  Finally, the 
Veteran has argued that he has a Mycoplasma incognitus 
infection which he acquired in Southwest Asia that caused his 
headaches.  

The Board observes that there is no evidence that the October 
2008 VA compensation examination was conducted improperly or 
that the examiner was remiss in failing to order additional 
testing.  In addition, the Veteran submitted a copy of a July 
2005 Internet article from "Psychiatric News" that itself 
indicates that there is no test for "chemical imbalance."  
Further, the record does not show that the Veteran has ever 
had a Mycoplasma incognitus infection.  

The evidence shows that the Veteran did not develop a chronic 
headache disorder during service.  Further, no examiner has 
related the Veteran's current migraines to the single report 
of headaches due to a sinus condition in service, or even 
suggested such a relationship.  Despite the Veteran's current 
report that he has had headaches since 1991, his failure to 
list a history of headaches in November 1993 militates 
against a finding that his headaches have been chronic since 
his separation from service.  Therefore, service connection 
for headaches on the basis of direct service incurrence is 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Also, 
because the evidence does not show that an organic disorder 
of the nervous system causing headaches was manifest to a 
compensable degree within one year after his separation from 
service, service connection cannot be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Because the 
Veteran's current headache disorder has been diagnosed as 
migraines, service connection is not available as due to an 
undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Board observes that, based on the October 2006 report of 
the National Academy of Sciences, titled ''Gulf War and 
Health Volume 5: Infectious Diseases," VA's Secretary has 
determined that there is insufficient evidence to conclude 
that there is a positive association between mycoplasma 
infections and any exposure to an agent, hazard, preventive 
medicine, or vaccine associated with Gulf War service.  The 
evidence does not show that mycoplasma infections are 
associated with Gulf War illness or any other chronic health 
outcome.  Therefore, there is no basis to establish a 
presumption of service connection for mycoplasma infection.  
See 74 Fed. Reg. 15063, 15065 (April 2, 2009).  

In summary, there is no legal basis to establish service 
connection for headaches.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Chest pain

The service treatment records show that the Veteran was seen 
on two occasions, in 1991 and 1992, complaining of chest 
pain.  On both occasions, the pain was determined to be of 
musculoskeletal origin.  The service records do not reflect 
any chronic disorder manifest by chest pain.  

The post-service treatment records are silent for any mention 
of chest pain.  

At the time of the Veteran's Gulf War Registry examination in 
November 1993, he reported a history of chest pain and 
dyspnea.  On examination, however, no pertinent abnormal 
clinical findings were noted and the examiner stated that 
there was no dyspnea.  

The Veteran reported to the October 2008 VA compensation 
examiner that he began having chest pain since 1991.  The 
examiner noted that the circumstances and initial 
manifestations were "atypical" and that the condition had 
improved.  Examination of the Veteran's chest, including 
chest x-ray and electrocardiogram, was recorded as normal.  
The examiner diagnosed history of atypical chest pain and 
indicated that it had no effect on the Veteran's usual daily 
activities.  

The Veteran has also submitted statements from several 
individuals, some of whom recalled his complaining of chest 
pain, during service or subsequently.  

Service connection for chest pain on the basis of direct 
service incurrence must be denied because the record does not 
show that the Veteran developed a chronic disorder manifest 
by chest pain during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The notations of chest pain during 
service indicated that the complaints were acute and 
transitory and resolved without further treatment.  Further, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted on a 
direct incurrence basis.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

In addition, service connection cannot be granted for chest 
pain as due to undiagnosed illness because all of the 
required criteria are not met.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  No examiner has reported any objective indications 
of chronic disability due to chest pain.  Further, the 
Veteran's vague and minimal complaints do not meet the 
criteria for a compensable rating under any applicable 
diagnostic code.  

Accordingly, because the preponderance of the evidence is 
against the Veteran's claim, service connection for chest 
pain must be denied.  38 U.S.C.A. § 5107(b).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a May 2003 letter from the agency of original jurisdiction 
(AOJ) to the Veteran.  The letter informed the Veteran of 
what evidence was required to substantiate his claims, and of 
his and VA's respective duties for obtaining evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in August 1998.  
Although the Veteran has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the May 2003 letter, and 
so is harmless.  Moreover, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Also, in 
May 2006, the RO notified the Veteran of the information and 
evidence necessary to establish the downstream elements of a 
rating and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and appeal.  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded VA compensation examinations, and 
VA and private treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

Service connection for headaches, including as due to 
undiagnosed illness, is denied.  

Service connection for chest pain, including as due to 
undiagnosed illness, is denied.  


REMAND

The Board observes that the Veteran has described events that 
occurred while he was in the Southwest Asia theater of 
operations during the Persian Gulf War as stressors for his 
PTSD.  Only one incident (SCUD missile attacks and combat 
while in an identified area in late 1991) was specific enough 
to permit research for verification by the U.S. Army & Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records Research (CURR)).  
After the RO provided that organization with pertinent 
information, the JSRRC responded in April 2008 that a review 
of the Veteran's unit's history did not reveal any SCUD 
attacks during the pertinent time period.  However, the 
history did document that his unit was involved in combat, in 
that it was fired upon by enemy forces and returned fire.  

In addition, there is conflicting medical evidence concerning 
whether the Veteran currently has PTSD.  A psychologist in 
1993 found that he displayed personality and/or behavioral 
attributes which were likely to result in technical or 
interpersonal performance problems, but no diagnosis was 
listed.  The report of an evaluation in May 1995 in 
conjunction with the Veteran's trial and conviction for 
murder notes that "there is little doubt that he suffers 
from severe personality disorders" and that "there are 
undeniable signs of post-traumatic stress disorder."  A 
mental health evaluation that was conducted in July 1995 
lists no diagnosis on Axis I, but shows an Axis II diagnosis 
of narcissistic personality.  Following psychological 
testing, primarily an MMPI, in February 1996, the 
psychologist indicated that a diagnosis of delusional 
disorder, major depression, PTSD, and paranoid personality 
structure "might be considered" for the Veteran.  

A VA compensation examiner in October 2008 noted that the 
Veteran did have some symptoms of PTSD, but the examiner 
stated that he did not meet the diagnostic criteria for PTSD 
(or a mood disorder, anxiety disorder, or thought disorder).  
Further, the examiner stated that the Veteran did not meet 
the stressor criterion for a diagnosis of PTSD.  In regard to 
the stressor aspect, however, the examiner did not discuss 
the incidents of combat that had been previously reported by 
the Veteran and verified by the JSRRC.  

Finally, the Veteran has submitted an October 2008 affidavit 
by a private social worker who indicated that he had reviewed 
"various" records concerning the Veteran -- including 
reports by a neuropsychologist, Pamela Auble, Ph.D., and 
transcripts of the Veteran's trial -- and had interviewed the 
Veteran.  The affiant stated that, based on the information 
available, the Veteran met the clinical criteria for PTSD 
with associated features.  The affidavit, however, does not 
contain any clinical findings or a discussion of the 
Veteran's symptoms or in-service stressors; nor does it 
contain a multiaxial assessment for the Veteran.  Further, no 
reports by Dr. Auble are found in the record.  


The Board recognizes the difficulties that have been 
encountered in the past with scheduling the Veteran for an 
examination, considering his current incarceration.  However, 
given the deficiencies noted above in the two evaluations in 
October 2008, the Board finds that the Veteran should be 
scheduled for another psychiatric examination to determine 
whether he currently has PTSD, considering all of the 
available evidence.  The examiner should also describe the 
Veteran's claimed lack of confidence, coping skills, and 
focusing, and should indicate whether those complaints are 
related to a diagnosed psychiatric disorder.  

The Board also observes that service connection was 
established for bilateral knee disabilities in a November 
1993 rating decision, and that a 10 percent rating was 
assigned for each knee disability.  Although a VA general 
medical examiner in October 2008 reported clinical findings 
regarding the Veteran's knees, the RO has not assigned 
current ratings for the knee disabilities and, moreover, has 
not considered those ratings and the consequent level of 
impairment due to the knee disabilities in determining 
whether he is permanently totally disabled.  It would be 
prejudicial to the Veteran for the Board to assign such 
ratings in the first instance and then to proceed with 
consideration of the pension issue.  Bernard v. Brown, 4 Vet. 
App. 384, 391-92 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Determine the identity and address of 
Pamela Auble, Ph.D.  After obtaining any 
needed signed authorization from the 
Veteran, request copies of the records of 
any evaluation or treatment she has 
provided the Veteran.  Associate with the 
claims file all records obtained.  

2.  Then schedule the Veteran for a 
complete and thorough VA examination by a 
psychiatrist.  Coordination with the 
appropriate correctional facility 
regarding the scheduling is imperative.  
The claims file, including the 
October 2008 social worker's affidavit 
and all records obtained pursuant to this 
remand, should be reviewed by the 
examiner as part of the examination.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed, but 
should specifically include psychological 
testing that includes tests to determine 
whether the veteran in fact has PTSD.  
The examiner should indicate whether the 
criteria are met for a diagnosis of PTSD 
under DSM IV criteria.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis, in particular noting whether 
the stressor that has been verified 
supports the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the criteria for that diagnosis are 
not met.  The examiner should also 
indicate whether the Veteran's claimed 
lack of confidence, coping skills, and 
focusing are due to any diagnosed 
psychiatric or other disorder; if not, 
the examiner should record any objective 
manifestations determined to be referable 
to those complaints and should indicate 
the severity of those manifestations.  
The examiner's report should include 
complete rationale for all opinions 
expressed.  

3.  After the requested development has 
been completed, readjudicate the 
Veteran's claims for service connection 
for PTSD and for lack of confidence, 
coping skills, and focusing.  Ensure that 
all of the Veteran's disabilities are 
properly rated, including his bilateral 
knee disabilities, and then readjudicate 
his claim for VA pension benefits.  If 
the benefits sought are not granted to 
his satisfaction, furnish the Veteran and 
his representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


